EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bruce Bowman on 2/23/2021.
The application has been amended as follows:
1.    	(Currently Amended) A bone screw implant for sacroiliac joint fusion comprising:
a bone screw defining a longitudinal axis and having external threading, a proximal end having sleeve engagement geometry, a distal end having a tip with a self-tapping geometry, external threading extending from the distal end to proximate the proximal end, and self-harvesting bone cutting geometry about the longitudinal axis that gathers and retains bone shavings produced by the bone cutting geometry; and
a cylindrical sleeve having an external surface, a first end, a second end, a cylindrical bore extending from the first end to the second end and defining an internal surface, antirotation geometry on the external surface, and bone screw engagement geometry on the internal surface;
wherein the anti-rotation geometry of the sleeve comprises tapered fins.
11.    	(Canceled)

13.    	(Canceled)
18.    	(Currently Amended) A method of fusing a sacroiliac joint comprising:
providing a bone screw implant having:
a bone screw defining a longitudinal axis and having external threading, a proximal end having sleeve engagement geometry, a distal end having a tip with a self-tapping geometry, external threading extending from the distal end to proximate the proximal end, and self-harvesting bone cutting geometry about the longitudinal axis that gathers and retains bone shavings produced by the bone cutting geometry; and 
a cylindrical sleeve having an external surface, a first end, a second end, a cylindrical bore extending from the first end to the second end and defining an internal surface, anti-rotation geometry on the external surface, wherein the anti-rotation geometry of the sleeve comprises tapered fins, and bone screw engagement geometry on the internal surface; and
installing the bone screw implant into the sacroiliac joint.


The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, at least a bone screw for sacroiliac fusion comprising at least a bone screw with sleeve engagement geometry and sleeve with bone screw engagement geometry and antirotation geometry comprising fins, or the corresponding method of use. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775